Case 1:18-cv-09580-NLH-KMW Document 62 Filed 06/29/20 Page 1 of 4 PageID: 1360



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     J.A.,
     individually and on behalf of        1:18-cv-09580-NLH-KMW
     J.A., a minor child, and on
     behalf of all others                 MEMORANDUM
     similarly situated,                  OPINION & ORDER

                    Plaintiffs,

           v.

     NEW JERSEY DEPARTMENT OF
     EDUCATION, LAMONT REPOLLET
     Acting Commissioner of
     Education, NEW JERSEY OFFICE
     OF ADMINISTRATIVE LAW,
     JEFFREY R WILSON
     Administrative Law Judge,

                    Defendants.


 APPEARANCES:

 ROBERT CRAIG THURSTON
 THURSTON LAW OFFICES LLC
 100 SPRINGDALE ROAD A3
 PMB 287
 CHERRY HILL, NJ 08003

       On behalf of Plaintiffs

 CAROLINE GENETT JONES
 KERRY SORANNO
 LAUREN AMY JENSEN
 AIMEE BLENNER
 STATE OF NEW JERSEY
 OFFICE OF THE ATTORNEY GENERAL
 25 MARKET STREET
 P.O. BOX 112
 TRENTON, NJ 08625

       On behalf of Defendants New Jersey Department of Education,
       Lamont Repollet, New Jersey Office Of Administrative Law,
       and Jeffrey R. Wilson
Case 1:18-cv-09580-NLH-KMW Document 62 Filed 06/29/20 Page 2 of 4 PageID: 1361




 HILLMAN, District Judge

       WHEREAS, Plaintiffs have asserted putative class action

 claims based on their contention that NJDOE’s system for

 resolving special education disputes in the State of New Jersey

 violates the IDEA by systemically and routinely violating the

 rights of all class members; and

       WHEREAS, pending before the Court are several motions by

 the parties; and

       WHEREAS, due to the passage of time and the proceedings in

 a more recently filed companion case, C.P. et al v. NEW JERSEY

 DEPARTMENT OF EDUCATION, 1:19-12807-NLH-KMW, as well as the

 Court’s Order to Show Cause as to why this case and C.P. should

 not be consolidated pursuant to Fed. R. Civ. P. 42(a), 1 the Court

 must deny the motions without prejudice and issue the following

 direction:

       1.   Plaintiffs and Defendants appear to disagree with the

 degree of overlap between this case and C.P. and the effects of

 this Court’s rulings in C.P. on this case.         Plaintiffs contend

 that there is substantial similarity between the two cases (see




 1 On June 17, 2020, the Court issued an Order to Show Cause in
 J.A., 1:18-cv-09580-NLH-KMW, and C.P., 1:19-12807-NLH-KMW, as to
 why those two actions should not be consolidated pursuant to
 Fed. R. Civ. P. 42(a). Plaintiffs in both cases have responded
 that they do not object to consolidation for discovery purposes.
 The state defendants have until July 2, 2020 to respond.
                                      2
Case 1:18-cv-09580-NLH-KMW Document 62 Filed 06/29/20 Page 3 of 4 PageID: 1362



 Docket No. 48 at 4), while Defendants argue that there is not

 (see Docket No. 61 at 13), but neither party specifies in

 sufficient detail the basis for their point of view.          Plaintiffs

 and Defendants shall, in the form of a chart or list, set forth

 what claims and issues are the same between this action and C.P.

 and what claims and issues are different between this action and

 C.P.

        2.   Plaintiffs’ recent motion for a temporary restraining

 order [52], which the Court denied on June 17, 2020 on

 procedural grounds, revealed that Plaintiffs have filed a third

 due process petition on behalf of J.A., Monroe Twp. Bd. of Ed.

 v. J.A., et al., OAL Dkt. No. EDS 04281-2020 S, and that the

 third due process petition concerns the 5-day Exchange Rule, the

 30-day Hearing Process rule and “settlement conference”

 procedure, the 45-day Rule, and the NJDOE and OAL’s use of the

 phrase “federal days” in their calculations the 45-Day Rule.            It

 is unclear to the Court whether this third due process complaint

 has been consolidated with Plaintiffs’ first two due process

 complaints, and, if not, whether it should be consolidated and

 any challenges to that process be advanced in J.A.’s individual

 case J.A. v. MONROE TOWNSHIP BOARD OF EDUCATION, 1:18-cv-14838-

 NLH-KMW.    The Court further observes that it appears some of the

 claims raised in the third due process complaint have not been

 specifically advanced in this case.        Plaintiffs shall inform the

                                      3
Case 1:18-cv-09580-NLH-KMW Document 62 Filed 06/29/20 Page 4 of 4 PageID: 1363



 Court on these issues and how Plaintiffs wish to proceed with

 their second due process complaint relative to their third,

 along with their class action complaint and the related class

 action case.

       THEREFORE,

       IT IS on this     29th       day of     June         , 2020

       ORDERED that the MOTION to Dismiss by All Defendants [39],

 the MOTION for Sanctions Rule 11 by All Plaintiffs [41], and the

 MOTION to Supplement the Record [48] be, and the same hereby

 are, DENIED WITHOUT PREJUDICE; and it is further

       ORDERED that Plaintiffs and Defendants shall file their

 response to this Court’s Order within 10 days, and Plaintiffs

 and Defendants shall file a response 10 days thereafter.




                                             s/ Noel L. Hillman
 At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                      4
